Citation Nr: 1524982	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

David Gratz, Counsel









INTRODUCTION

The Veteran served on active duty from September 1967 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested in correspondence dated February 2015 and April 2015 that he be scheduled for a Travel Board hearing.  The Veteran stated that he was diagnosed with cancer by the Dublin, Georgia VAMC, and was unable to notify VA of his change of address prior to the mailing of his hearing notification letter due to the severity of his illness.  The Veteran's explanation constitutes good cause for failure to appear at his hearing.  38 C.F.R. § 20.702(d).  The Veteran's request for a Travel Board hearing is therefore granted, and these issues are remanded to the RO for scheduling of the requested Travel Board hearing.  38 C.F.R. § 19.75 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran should be notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




